Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are presented for examination.
Response to Amendment/Response to Arguments
2.	Applicant’s arguments filed 05/02/22, with respect to the rejection(s) of claim(s) 1 and 3 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brogan et al.  (US 2017/0009743).
Applicant argues regarding the amended claims of 1 and 3, however, newly found prior art discloses the amended limitations. Please see the rejection below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2012/0033745 A1) in view of Brogan et al.  (US 2017/0009743).
Regarding claims 1, 3 and 7, Jo discloses a network system (Fig. 1, communication network wireless or wired) comprising: 
a first-layer device (indoor unit 100-1, 100-2, …10n); a first line (L1, L2, W1, W2) connected to the first-layer device (Fig. 6); second-layer device (outdoor unit 300); a second line (W1, W2) connected to the second-layer device Fig. 1); and a third-layer device(indoor unit 100-1, 100-2, …10n); a third line connected to the third-layer device(L1, L2..Ln, W1, W2 …Wn).
Jo does not specifically disclose a first intermediary device including a first filter always connected to the first line connected to the first-layer device and the second line connected to the second-layer device, the first intermediary device being configured to communicate with the first-layer device via the first line and the second-layer device via the second line, 
a second intermediary device including a second filter always connected to the second line connected to the second-layer device and the third line connected to the third-layer device, the second intermediary device being configured to communicate with the first intermediary device via the second line and the third-layer device via the third line; 
wherein the first filter is installed so as not to attenuate a high-frequency first signal used for communication among the first-layer device, the first intermediary device, and the second-layer device and so as to attenuate a low-frequency second signal used for communication between the first intermediary device and the second-layer device, other than the first-layer device; and 
wherein the second filter is installed so as not to attenuate the high-frequency first signal used for communication among the first-layer device, the first intermediary device, the second-layer device, the second intermediary device, and the third-layer device and so as to attenuate a low- frequency third signal used for communication between the second intermediary device and the BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/PLC/labApplication No.: 17/599,240Docket No.: 5287-0300PUS1 Reply dated May 2, 2022Page 3 of 11 Reply to Office Action of January 31, 2022 third-layer device, other than the first-layer device, the first intermediary device, and the second- layer device.
However, Brogan discloses a first intermediary device including a first filter always connected to the first line connected to the first-layer device and the second line connected to the second-layer device, the first intermediary device being configured to communicate with the first-layer device via the first line and the second-layer device via the second line,  and a second intermediary device including a second filter always connected to the second line connected to the second-layer device and the third line connected to the third-layer device, the second intermediary device being configured to communicate with the first intermediary device via the second line and the third-layer device via the third line (Fig. 1,Fig. 2, [0020], [0083], [0096], [0098], the wind turbines 120 are arranged in groups, wherein each group is assigned to a bus bars 112. As indicated by the arrows at the left side of the illustration of the wind park 110, the number of wind turbines 120 being connected to one bus bar 112 is not restricted. Each bus bar 112 is connected the number of wind turbines 120, and a network system comprising two or more network parts, each part using own control signals; these network parts with their signals are coupled the bridges which is acting as an intermediary device); and wherein the first filter is installed so as not to attenuate a high-frequency first signal used for communication among the first-layer device, the first intermediary device, and the second-layer device and so as to attenuate a low-frequency second signal used for communication between the first intermediary device and the second-layer device, other than the first-layer device; and wherein the second filter is installed so as not to attenuate the high-frequency first signal used for communication among the first-layer device, the first intermediary device, the second-layer device, the second intermediary device, and the third-layer device and so as to attenuate a low- frequency third signal used for communication between the second intermediary device and the           third-layer device, other than the first-layer device, the first intermediary device, and the second- layer device ([0036], [0037], Fig.1, each network bridge (intermediary devices) communicate with each wind turbine by its own bus,  and the frequency controller receives the frequency reference signal via a filter, in particular via a low pass filter. This may provide the advantage that undesired frequency components which might be included in the frequency reference signal can be blocked. As a consequence, the stability of the described control method will be improved. Further, an appropriate filter may also reject disturbances which can be caused by step changes to the frequency reference signal. A low pass filter fast fluctuation of the frequency reference signal will be blocked. Hence, unwanted oscillations within the described controller design can be prevented and a high reliability of the described control method can be guaranteed even in case of exceptional operating conditions of the respective wind turbine).
Jo and Brogan are analogous art. They relate to communicate among networked devices.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the power sharing between devices of Brogan for connected the devices through power lines and communication lines Jo to provide an easy and reliable communication within the wind turbine network bridge in order to maximize energy production.
Regarding claim 2, Jo discloses the second-layer device is a plurality of indoor units that air-condition an inside of a room ([0056], indoor unit 100-1,100-2, …100n in the indoor space ). 
Regarding claim 4, Jo discloses the first-layer device is an outdoor unit (outdoor unit 300 )  or a centralized controller  (controller 200) capable of controlling the second-layer device and the third-layer device ([0057]-[0058], the outdoor unit 300 and the controller 200 control the indoor units 100).
  
Regarding claims 5 and 8-10 Jo discloses the first intermediary device recognizes the second-layer device using the second signal, and the first-layer device recognizes the second-layer device via communication with the first intermediary device ([0022] When the at least one remote controller includes a single remote controller, one of the plural indoor units, which supplies electric power with a highest voltage value detected by the single remote controller, may be selected as the power-supplying indoor unit from among the plural indoor units).

Regarding claims 6 and 11-14, Jo discloses the first-layer device includes a first transceiver connected to the first line to perform communication via the high-frequency first signal  (Fig. 2, Fig. 4, [0103] As shown in FIG. 4, part (b), when the high-frequency communication signals have passed through the first signal linker 130, DC voltages of the high-frequency communication signals are reduced through filtering of the first signal linker 130 and the high-frequency communication signals with the reduced voltages are input to the first demodulator 122 and the first demodulator 122), and a first transmitter or a first receiver connected to the first line to perform communication via the low-frequency second signal(0109],  When the first signal linker 130 receives low-frequency communication signals from the wired controller 200 through the two lines L1 and L2, the first signal linker 130 transmits only the low-frequency communication signals to the first demodulator 122 of the first communication unit 120), the second-layer device includes a second transceiver connected to the second line to perform communication via the first signal, and a second receiver connected to the second line to perform communication via the second signal, and BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/vdApplication No.: NEWDocket No.: 5287-0300PUS1Page 13 of 18the first intermediary device includes a third transceiver connected to the first line to perform communication via the first signal,  and a third receiver connected to the first line to perform communication via the second signal, and a second transmitter connected to the second line to perform communication via the second signal ( Fig. 1-7,  each outdoor unit 100 communicated with the power line W and communication line L using different transmitter and receiver) .


Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuda (US 2001/0007118 A1) discloses in FIG. 30 shows a routing map for portals of a data network that is configured using four networks being interconnected together by means of three IEEE 1394 bridges, for example. Herein, total 1023 bits are arranged in line, wherein bits 1, 2 and 4 in a high order are all set to `1`. FIG. 31 shows a format for STREAM_CONTROL entry (referred to as "SCR") used for transfer of stream packets. Each portal installs maximally sixty-four sets of the SCR, each of which is serially numbered.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119